Title: To George Washington from William Heath, 2 January 1781
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison West Point Jany 2d 1781
                            
                        
                        I was the last evening honored with Yours of yesterday. I had given orders, the day before to the Guards at
                            the Ferry, at the water Battery, at Swims’s, & at Kings Ferry not to allow any Boats to pass up, or down the river
                            between Tattoo & Revillee.
                        I am happy to hear Colonel Humphries, the Officers, and men who were with him have safely returned. I have
                            releived Lt Edes with a Lt White, the former succeeds to a Captaincy. If Captain Welles is to continue in the command of
                            the Guard Boats with his Company, I think it will be unnecessary, for Lt White, to remain with his Detachment. If Captain
                            Welles was only sent down for a particular purpose & is to return, Lt White must remain. Shall be happy in knowing
                            your Excellencys pleasure.
                        Enclosed is a letter I received this morning from Lt Colonel Hull. By his Vigilance, precaution &
                            good conduct, I hope the Inhabitants will receive protection, the Enemy be disappointed in their attempts &
                            desires. I have the honor to be With the greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                        
                            P.S. I am informed that a Capt. Chambers of late Colonel Nixons regiment, has been for some time
                                stationed at Springfield for the purpose of forwarding Recruits—is his Stay longer necessary at that place, or shall
                                he join his regiment, from which he has been long absent. W.H.
                        

                     Enclosure
                                                
                            
                                Dear Genl
                                Pines Bridge Jany 1st 1781.
                            
                            I have this Moment returned from near Tom Wrights Mills, where I took a Possition last Evening for the
                                Purpose of being in a Situation to intercept the Enemy in Case they continued their Designs of driving the Cattle from
                                Bedford and its Neighbourhood—On my Arrival to this Ground, I found the Enemy had advanced from the Head of Kings
                                Street towards the Mills, but finding the Troops & Millitia in that Quarter were in Motion to oppose them,
                                they made a hasty Retreat to the Sawpitts, and this Morning were still continuing their Retreat without effecting
                                their Purposes.
                            Finding myself at such a Distance, and my Detachment destitute of Provisions, I thought propper to march
                                and take my former Position—On my Arrival to the Bridge, Major West had just arrived with a Hundred Men from the
                                Newhamshire & Rode Island Lines, with Orders to reinforce me in Case the Enemy had not retired—Circumstanced
                                as Affairs were, I advised him to return with his Detachment to their Cantonements, and they are now on their March—As
                                soon as my Troops have drawn & cooked their Provisions, I shall put them in the most perfect readiness to
                                move, as it is probable the Enemy will continue their Excursions as long as the Weather is so favourable.
                            My Intelligence from below is that the Fleet sailed a Number of Days past, and that eight or nine
                                Regiments were on Board—I do not give this as very sure Intelligence, as the Enemys being out, has interrupted the
                                Plans which I had conceivd for the Purpose, and prevented my obtaining the News Papers—Hope in a
                                few days, to Obtain more sure Intelligence, and be able to send the late Papers.
                            I shall send the Returns of Men destitute of Shoes as soon as it can be made out—It would have been sent
                                before this had it not been for the Movement—We are in great Want of Ammunition—I am Dear Genl With the highest
                                Respect Your most Obedt Servt
                            
                                Wm Hull
                            
                        
                        
                    